EXHIBIT 10.11


MORNINGSTAR, INC.
2011 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT, which includes the Online Grant
Acceptance form (the “Grant Notice”) provided to the Participant named therein
(together, the “Award Agreement”), is made under the Morningstar, Inc. 2011
Stock Incentive Plan (the “Plan”) as of the Grant Date specified in the Grant
Notice. Any term capitalized but not defined in this Award Agreement will have
the meaning set forth in the Plan.
BETWEEN:
(1)
MORNINGSTAR, INC., an Illinois corporation (the “Company”); and

(2)
The Participant identified in the Grant Notice.

1    GRANT OF RESTRICTED STOCK UNITS
1.1
In accordance with the terms of the Plan and subject to the terms and conditions
of this Award Agreement, the Company hereby grants to the Participant the number
of Restricted Stock Units specified in the Grant Notice.

1.2
Each Restricted Stock Unit is a notional amount that represents one unvested
share of common stock, no par value, of the Company (a “Share”). Each Restricted
Stock Unit constitutes the right, subject to the terms and conditions of the
Plan and this Award Agreement, to distribution of a Share if and when the
Restricted Stock Unit vests.

1.3
This Award Agreement is subject to the provisions of the Plan and shall be
interpreted in accordance therewith. The Participant hereby agrees to be bound
by the terms of this Award Agreement and the Plan.

1.4
Subject to, and except as otherwise provided by, this Award Agreement, including
Section 3.2 hereof, the Restricted Stock Units subject to this Award Agreement
shall vest in installments, with each installment becoming vested on the
“Vesting Date” shown below, if the Participant has remained in continuous
Service (as defined in Section 3.3 hereof) until that Vesting Date.
Notwithstanding the foregoing, the Board or the Committee may cause



1



--------------------------------------------------------------------------------

EXHIBIT 10.11


the Restricted Stock Units granted hereby to vest at an earlier date pursuant to
its authority under the Plan.


Percentage of Restricted Stock Units


Vesting Date
20%
First anniversary of Grant Date
20%
Second Anniversary of Grant Date
20%
Third Anniversary of Grant Date
20%
Fourth Anniversary of Grant Date
20%
Fifth Anniversary of Grant Date
 
 

1.5
Further details of the Restricted Stock Units granted to the Participant under
the terms of this Award Agreement are set forth in the Grant Notice.

2
RIGHTS AS A SHAREHOLDER

2.1
Unless and until a Restricted Stock Unit has vested and the Share underlying it
has been distributed to the Participant, the Participant will not be entitled to
vote that Share or have any right to dividends, dividend equivalents or other
distributions with respect to that Share; provided that the number and class of
securities subject to this Award Agreement shall be subject to adjustment in
accordance with Section 5.7 of the Plan.

3
TERMINATION OF SERVICE AND OTHER CHANGES IN SERVICE STATUS

3.1
If the Participant ceases to be Chief Executive Officer of the Company for any
reason other than Disability or death, the Participant will forfeit the right to
receive Shares underlying any Restricted Stock Units that have not vested at
that time. Notwithstanding anything in the Plan to the contrary, for purposes of
this Award Agreement, “Disability” shall mean the condition of being “disabled”
as provided in Code Section 409A(a)(2)(C).

3.2
If the Participant ceases to be Chief Executive Officer of the Company on
account of the Disability or death of the Participant, the Shares underlying all
of the Restricted Stock Units awarded hereunder shall become immediately vested
and be distributed to the Participant or the Participant’s beneficiary under the
Plan as soon as practicable in accordance with Section 4.1 of this Award
Agreement.

4
TIMING AND FORM OF PAYMENT



2



--------------------------------------------------------------------------------

EXHIBIT 10.11


4.1
Once a Restricted Stock Unit vests, the Participant will be entitled to receive
a Share in its place. Delivery of the Share will be made as soon as
administratively feasible after its associated Restricted Stock Unit vests, but
no later than 2½ months from the end of the calendar year in which such vesting
occurs.

5
WITHHOLDING OBLIGATIONS

5.1
Without limiting the Company’s power or rights pursuant to Section 5.5 of the
Plan, amounts required by tax law or regulation to be withheld by the Company
with respect to any taxable event arising under this Award Agreement will be
satisfied by having Shares withheld in accordance with Section 5.5 of the Plan.
In addition, the Participant may elect to deliver to the Company the necessary
funds to satisfy the withholding obligation, in which case there will be no
reduction in the Shares otherwise distributable to the Participant.

6
NOTICES

6.1
Any notice or other communication required or permitted under this Award
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender's expense. Notice will be deemed given when delivered personally or, if
mailed, three days after the date of deposit or, if sent by overnight courier,
on the regular business day following the date sent. Notice to the Company
should be sent to Morningstar, Inc., 22 West Washington Street, Chicago,
Illinois, 60602, Attention: General Counsel. Notice to the Participant should be
sent to the address of the Participant contained in the Company’s records.
Either party may change the person and/or address to whom the other party must
give notice by giving such other party written notice of such change, in
accordance with the procedures described above.

7
CONSTRUCTION

7.1
The Restricted Stock Units granted hereunder are subject to any rules and
regulations promulgated by the Committee pursuant to the Plan, now or hereafter
in effect.

7.2
The Company and the Participant may amend this Award Agreement only by a written
instrument signed by both parties, provided, that the Company may amend this
Award Agreement without further action by the Participant if (i) such amendment
is deemed by the Company to be advisable or necessary to comply with applicable
law, rule, or, regulation, including Section 409A of the Code, or (ii) if such
amendment is not to the detriment of the Participant.



3



--------------------------------------------------------------------------------

EXHIBIT 10.11


7.3
The Participant shall agree to the terms of this Award Agreement by accepting
the Grant Notice at the time and in the manner specified by the Company.





4

